DETAILED ACTION
This office action is in response to the election of claims filed on 9/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
Applicant’s election without traverse of Group I: Claim 1-14 in the reply filed on 9/12/2022 is acknowledged. Claim 1-19 are currently pending in this application. Claims 15-19 are withdrawn as Non-Elected Claims.
Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 4/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " the group consisting of " in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the highest occupied molecular orbital (HOMO) energy " in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0198796).
With respect to Claim 1, Kim discloses (Fig 1-9) all aspects of the current invention including an organic light emitting device comprising, in sequence:
an anode (110), a light emitting layer (140), a first electron transport layer (150), a second electron transport layer (160), and a cathode (170)

wherein the second electron transport layer includes a first material and a second material different from the first material (par 123-125), and the first electron transport layer includes a third material and a fourth material different from the third material (par 94-96)
With respect to Claim 2, Kim discloses (Fig 1-9) wherein the light emitting layer (140) and the first electron transport layer (150) are disposed in contact with each other, the first electron transport layer (150) and the second electron transport layer (160) are disposed in contact with each other, the light emitting layer includes a fifth material (par 71), the second material and the third material are the same compound (inorganic compounds), and the fourth material and the fifth material are the same compound (organic compounds).
With respect to Claim 6, Kim discloses (Fig 1-9) wherein at least one of the third material and the fourth material is an organic compound (par 102-103).
With respect to Claim 13, Kim discloses (Fig 1-9) wherein the anode is an electrode configured to reflect light, and the cathode is an electrode configured to transmit light (par 55 and 59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0198796) in view of Imai (US 2017/0271609).
With respect to Claim 3, Kim discloses (Fig 1-9) most aspects of the current invention. However, Kim does not show wherein the fifth material is a hydrocarbon compound.
On the other hand, Imai shows (Fig 1) an organic light emitting device comprising a light emitting layer (14), a first electron transport layer (15A), a second electron transport layer (15B), wherein the light emitting layer includes a hydrocarbon compound (par 50-51 and 57). Imai teaches using a hydrocarbon compound for the light emitting layer to provide a material with high light-emission efficiency (par 57).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to substitute the material of the light emitting layer of Imai or the light emitting layer to provide a material with high light-emission efficiency.
With respect to Claim 7, Kim discloses (Fig 1-9) most aspects of the current invention. However, Kim does not show wherein the second material is a hydrocarbon compound.

On the other hand, Imai shows (Fig 1) an organic light emitting device comprising a first electron transport layer (15A), a second electron transport layer (15B), wherein the material of the first electron transport layer comprises a hydrocarbon compound (par 59). Imai teaches using a hydrocarbon compound to improve the efficiency of transporting electrons to the blue light-emitting layer (par 59).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to substitute the material of Imai into Kim because using a hydrocarbon compound improves the efficiency of transporting electrons to the blue light-emitting layer.
With respect to Claim 8, Kim discloses (Fig 1-9) most aspects of the current invention. However, Kim does not show wherein the first material is a heterocyclic compound.
 On the other hand, Imai shows (Fig 1) an organic light emitting device comprising a first electron transport layer (15A), a second electron transport layer (15B), wherein the material of the second electron transport layer comprises a heterocyclic compound (par 61). Imai teaches using a heterocyclic compound improves the efficiency of injecting the electrons from the cathode and using a material having the superior electron transport capability and the high property of contacting with the cathode (par 61).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to substitute the material of Imai into Kim because using a heterocyclic compound improves the efficiency of injecting the electrons from the cathode and using a material having the superior electron transport capability and the high property of contacting with the cathode.
With respect to Claim 9, Imai shows (Fig 1) wherein the heterocyclic compound is a compound including a nitrogen atom as a heteroatom (par 61).
With respect to Claim 10, Imai shows (Fig 1) wherein the material of the first electron transport layer comprises a hydrocarbon compound which includes an aryl group, the aryl group optionally having, as a substituent, an alkyl group having 1 to 12 carbon atoms, and the aryl group is selected from the group consisting of benzene, naphthalene, fluorene, benzofluorene, phenanthrene, chrysene, triphenylene, pyrene, fluoranthene, and benzofluoranthene (par 59).
With respect to Claim 14, Imai shows (Fig 1) an organic light emitting device comprising a light emitting layer (14), a first electron transport layer (15A), a second electron transport layer (15B), wherein the light emitting layer includes at least two layers (par 33).
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0198796) in view of Hamade (US 2016/0359117).
With respect to Claim 4, Kim discloses (Fig 1-9) most aspects of the current invention. However, Kim does not show wherein the light emitting layer further includes a sixth material, and relative to 100 wt% of a weight of the light emitting layer, the fifth material has a larger weight percentage than the sixth material in the light emitting layer.
 On the other hand, Hamade shows (Fig 1) an organic light emitting device comprising a light emitting layer (5), a first electron transport layer (6a), a second electron transport layer (6b), wherein the light emitting layer includes a light-emitting material and a host material, which is preferably 0.25 wt % or more and 5.0 wt % or less (par 103-105).
Regarding claim 4, Differences in the weight percentages will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight percentages are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the weight percentages and similar weight percentages are known in the art (see e.g. Hamade), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kim.
The specification contains no disclosure of either the critical nature of the claimed weight percentages or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 5, Hamade shows (Fig 1) wherein light emitting layer (5) contains a first and second material, and wherein one of the materials is a light emitting material  (par 103-105). Hamade teaches doing so to suppress or prevent  deterioration of the light-emitting layer (par 103).
With respect to Claim 11, Kim discloses (Fig 1-9) most aspects of the current invention. However, Kim does not show satisfying a relation: Absolute value of the highest occupied molecular orbital (HOMO) energy of the third material > Absolute value of HOMO energy of the fourth material.
On the other hand, Hamade shows (Fig 1) an organic light emitting device comprising a light emitting layer (5), a first electron transport layer (6a), a second electron transport layer (6b), wherein the first electron transport layer contains a first anthracene-based compound and the second electron transport layer contains a second anthracene-based compound, and a difference between the HOMO energy of the organic material (the second anthracene-based compound) and the HOMO energy of the organic material (the first anthracene-based compound) is preferably 0.2eV or more (par 143).
Regarding claim 11, Differences in the HOMO energy will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such HOMO energy are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the HOMO energy and similar HOMO energy are known in the art (see e.g. Hamade), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kim.
The specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 12, Kim discloses (Fig 1-9) wherein the first electron transport layer (6a) contains a first anthracene-based compound and a host material used in the light emitting layer has a HOMO of preferably 5.0 eV or more and 5.8 eV (par 104), a difference between the HOMO energy of the organic material (the first anthracene-based compound) and the HOMO energy of host material used in the light emitting layer is preferably 0.2eV or more (par 142).
Regarding claim 12, Differences in the HOMO energy will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such HOMO energy are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the HOMO energy and similar HOMO energy are known in the art (see e.g. Hamade), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kim.

The specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814